DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. US 8863187 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application is anticipated by claims 1-24 of U.S. Patent No. US 8863187 B2.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


5. 	Claims 1-9, 11-14, 16 and 18-20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Rodriguez et al.: Patent No.: US 7,373,650 B1, hereinafter referred to as “Rodriguez”, in view of Sie et al.: Patent No.: US 7,802,288 B2, hereinafter referred to as “Sie”. further in view of Reynolds et al.: Publication No.: US 2003/0117430 A1, hereinafter referred to as “Reynolds”. 
 	Regarding Claim 1, Rodriguez discloses a device comprising:
 an input interface configured to receive video data from a plurality of different video streams (see Figs.3 and 4 for channels in) and transfer the video data to a frame controller in communication with a display  (see Fig.3: Graphics /Media Engine 132); 
 	the frame controller configured to cause the video data from each of the plurality of different video streams to be displayed in a separate frame on the display (See Fig. 5E and Col.18, Lines 24-32), each frame occupying an area of the display separate from an area occupied by any other frame (See Col.14, Lines 52-67- Col.15, Lines 1-10),
Rodriguez doesn’t explicitly disclose:
one of the frames being larger than any of the other frames;
 the frame controller further configured to receive a user selection of a change operation and the frame controller further configured, in response to the user selection 

 	In analogous art, Sie discloses:

one of the frames being larger than any of the other frames (See Figs.13, 14, 15 

and Col.6, Lines 24-26 and 44-45);

Therefore, it would have been obvious to one of ordinary skill in the art at the 

time of the invention was made to modify the television system as disclosed in Rodriguez  by incorporating the teaching as taught by Sie in order to allow remote manipulation of aspect ratio thereby, effectively produce the aspect ratio desired by the user.
	Rodriguez in view of Sie fail to explicitly disclose:
 the frame controller further configured to receive a user selection of a change operation and the frame controller further configured, in response to the user selection of the change operation, to cause the frame that is larger than any of the other frames to swap positions and size with one of the other frames.  

	In analogous art, Reynolds teaches:
	the frame controller further configured to receive a user selection of a change operation and the frame controller further configured, in response to the user selection of the change operation, to cause the frame that is larger than any of the other frames to swap positions and size with one of the other frames (See ¶ [0065]).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the 

time of the invention was made to modify the (Digital Broadband delivery System 



	Regarding Claim 2, Rodriguez in view of Sie and Reynolds discloses the device  as discussed in the rejection of claim 1. Sie further discloses wherein the frame larger than any of the other frames is fifty percent larger than any of the other frames (see Col.6, Lines 24-26).  

	Regarding Claim 3, Rodriguez in view of Sie and Reynolds discloses the device  as discussed in the rejection of claim 1. Sie further discloses wherein the frame larger than any of the other frames is twice as large as the average size of the other frames (see Figs. 14 and 15).  

	Regarding Claim 4, Rodriguez in view of Sie and Reynolds discloses the device  as discussed in the rejection of claim 1. Sie further discloses wherein the other frames are the same size (see Figs. 14 and 15).  

	Regarding Claim 5, Rodriguez in view of Sie and Reynolds discloses the device  as discussed in the rejection of claim 1. Sie further discloses wherein the other frames consist of a plurality of sizes (see Figs. 14 and 15).  



	Regarding Claim 7, Rodriguez in view of Sie and Reynolds discloses the device  as discussed in the rejection of claim 1. Rodriguez further discloses wherein the frame controller includes an input interface configured to receive at least one of the plurality of different video streams via a coaxial cable (Out to TV through Output Ports (Coax, RF, Audio, S-video, etc.) 124, Fig.3).  

 	Regarding Claim 8, Rodriguez in view of Sie and Reynolds discloses the device  as discussed in the rejection of claim 1. Rodriguez further discloses wherein the frame controller includes an input interface configured to receive at least one of the plurality of different video streams via an Ethernet cable (see col.9, line 46).  

	Regarding Claim 9, Rodriguez in view of Sie and Reynolds discloses the device  as discussed in the rejection of claim 1. Sie further discloses wherein the frame controller includes an input interface configured to receive at least one of the plurality of different video streams via a wireless connection (see Col.4, Lines 6-11 and 18-29).  

	Regarding Claim 11, Rodriguez in view of Sie and Reynolds discloses the device  as discussed in the rejection of claim 1. Rodriguez further discloses wherein the frame 

	Regarding Claim 12, Rodriguez in view of Sie and Reynolds discloses the device  as discussed in the rejection of claim 1. Rodriguez further discloses wherein the frame controller includes an input interface configured to receive at least one of the plurality of different video streams via a composite cable (see col.5, lines 40-60, col.6, lines 1-6).  

Regarding Claim 13, Rodriguez in view of Sie and Reynolds discloses the device  as discussed in the rejection of claim 1. Rodriguez further discloses wherein the display is a television screen (see Fig.4).  

Regarding Claim 14, Rodriguez in view of Sie and Reynolds discloses the device  as discussed in the rejection of claim 1. Rodriguez further discloses wherein the display corresponds to a television screen (see Fig.4).   

Regarding Claim 16, Rodriguez in view of Sie and Reynolds discloses the device  as discussed in the rejection of claim 1. Rodriguez further discloses wherein the frame controller includes an output interface configured to display content that corresponds to an internal bus of the display (see Fig.4).   
.  
	Regarding Claim 18, Rodriguez in view of Sie and Reynolds discloses the device  as discussed in the rejection of claim 1. Rodriguez further discloses wherein the frame controller includes an output interface that connects to the display via a cable (see Fig.3, output port 124).  

	Regarding Claim 19, the claim is being analyzed with respect to the rejection of claim 1, because both claims are similar in scope.

	Regarding Claim 20, the claim is being analyzed with the respect to the rejection of claim 1, because both claims are similar in scope.

6.	Claims 10, 15  and 17 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Rodriguez et al.: Patent No.: US 7,373,650 B1, hereinafter referred to as “Rodriguez”, in view of Sie et al.: Patent No.: US 7,802,288 B2, hereinafter referred to as “Sie”, in view of Reynolds et al.: Publication No.: US 2003/0117430 A1, hereinafter referred to as “Reynolds” further in view of Dua.: Publication No.: US 20070180485 A1, hereinafter referred to as “Dua”.
 	Regarding Claim 10, Rodriguez in view of Sie and Reynolds discloses the device  as discussed in the rejection of claim 1. 
	Rodriguez in view of Sie and Reynolds fail to disclose:
 	wherein the frame controller includes an input interface configured to receive at least one of the plurality of different video streams via a high-definition multimedia interface (HDMI) connection.  
	In analogous art, Dua teaches:
	wherein the frame controller includes an input interface configured to receive at least one of the plurality of different video streams via a high-definition multimedia interface (HDMI) connection (see ¶ [0043, 0090]).

	Therefore, it would have been obvious to one of ordinary skill in the art at the 

time of the invention was made to modify the (Digital Broadband delivery System 

(DBDS) as disclosed in Rodriguez  in view of Sie and Reynolds by incorporating the teaching as taught by Dua in order to control the processing of digital audio and video transmitted from the system-on-chip media processor 101 for output to a media device (e.g., HD TV) connected to the set-top box 100.
	Regarding Claim 15, Rodriguez in view of Sie and Reynolds discloses the device  as discussed in the rejection of claim 1. 
	Rodriguez in view of Sie and Reynolds fail to disclose:
 	wherein the display corresponds to a mobile display device.  
	In analogous art, Dua teaches:
	wherein the display corresponds to a mobile display device (see Fig.2, Elem 216).
	Therefore, it would have been obvious to one of ordinary skill in the art at the 

time of the invention was made to modify the (Digital Broadband delivery System 

(DBDS) as disclosed in Rodriguez  in view of Sie and Reynolds by incorporating the teaching as taught by Dua for the purpose of playing back content to a portable playback device in addition to TV.
 	Regarding Claim 17, Rodriguez in view of Sie and Reynolds discloses the device  as discussed in the rejection of claim 1. 
	Rodriguez in view of Sie and Reynolds fail to disclose:
 	wherein the frame controller includes an output interface that is wirelessly connectable to the display.   
	In analogous art, Dua teaches:


	Therefore, it would have been obvious to one of ordinary skill in the art at the 

time of the invention was made to modify the (Digital Broadband delivery System 

(DBDS) as disclosed in Rodriguez  in view of Sie and Reynolds by incorporating the teaching as taught by Dua for the purpose of playing back content to a portable playback device .
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAZAR TILAHUN whose telephone number is (571)270-5712.  The examiner can normally be reached on Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/ALAZAR TILAHUN/Examiner, Art Unit 2424